IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 98-20272
                         Summary Calendar



DANIEL JOSEPH LUKEN,

                                          Plaintiff-Appellant,

versus

GARY L. JOHNSON,
Texas Department of
Criminal Justice, Institutional
Division, WAYNE SCOTT, Director,
Texas Department of Criminal
Justice, Institutional Division;
S.O. WOODS, JR.; SAMUAL
BUENTELLO,


                                          Defendants-Appellees.


                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. CA-H-97-1891
                       - - - - - - - - - -

                           May 12, 1999

Before POLITZ, BARKSDALE, and STEWART, Circuit Judges.

PER CURIAM:*

     Daniel Joseph Luken, Texas state prisoner 602222, has filed

a motion to proceed in forma pauperis (IFP) on appeal.   The court

previously remanded this case to the district court for a

determination whether Luken was responsible for his failure to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 98-20272
                                  -2-

comply with the district court’s order to provide a copy of his

trust account statement in compliance with the financial

reporting requirements of 28 U.S.C. § 1915(a).

     Luken asserted that he was unable to obtain the information

while incarcerated in the Harris County Jail.    The district court

determined based on information provided by a county jail

official that there were simple procedures available to obtain

the information, and that Luken failure’s to obtain a copy of his

trust account statement was inexcusable.

     Because Luken failed to timely provide the information

required by the Prison Litigation Reform Act, his motion to

proceed IFP on appeal is DENIED, and the appeal is DISMISSED for

lack of prosecution.     See 5th Cir. R. 42.3.

     If Luken wishes to reinstate his appeal, he must pay the

filing fee of $105 to the clerk of the district court within 30

days of the entry of the dismissal order.

     APPEAL DISMISSED.